Title: The American Commissioners to Bersolle, 3 May 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bersolle, Emmanuel-Yves


Sir,
Passy May 3d. 1778.
Your Bill upon our Banker was not paid, because it was drawn without our Leave; and before you had sent Us the Accounts to shew we were your Debtors, and he could not regularly pay a Bill on our Account, which he had not our Orders to pay. We are Sir, your most obedient Servants.
B. FranklinArthur LeeJohn Adams
(Copy)Monsr. Bersolle.
